Citation Nr: 0526746	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for foot problems, to 
include bilateral calluses and plantar warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran served in the Army from June 1970 to June 1973, 
and in the Navy from October 1975 to June 1994.

This matter comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO).

The veteran requested, but then cancelled a Travel Board 
hearing.  This case is now before the Board for appellate 
review.

The appeal is REMANDED to the RO for additional development 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

The veteran stated in November 2002 that his treating 
physician diagnosed a Tailor's bunion and suggested that it 
is service connected.  The veteran's representative, in an 
August 2005 presentation to the Board, suggested that VA 
should verify that statement.  In addition, in June 2004 the 
veteran requested that his service connection claim be 
reopened for left medial nerve damage and disabilities to the 
left arm and lower back.  This matter is referred to the RO 
for appropriate action.


REMAND

The veteran seeks service connection for foot problems, 
including bilateral calluses and plantar warts.  The 
veteran's statements, his service medical records and his 
post-service VA medical records have been reviewed.

A remand is required in order to afford the veteran a 
podiatric examination.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.

The veteran's service medical records show negative entrance 
and discharge examinations regarding the feet.  The service 
records do indicate that he was treated for bilateral plantar 
warts and calluses several times between February 1977 and 
September 1989.  After service, in July 2002, the veteran was 
seen at a VA medical center for painful calluses on both 
feet.  In August 2002, he was diagnosed with and treated for 
a Tailor's bunion on the left foot.  The veteran stated in 
November 2002 that he does not complain of plantar warts or 
calluses, but does suffer from a Tailor's bunion, which he 
contends is service connected.  

It is not clear from the current record whether the veteran's 
diagnosis of Tailor's bunion is related to or caused by his 
plantar warts and calluses.  Nor is it clear whether he has a 
current foot disability within the meaning of the law and, if 
so, whether it may properly be attributed to his period of 
active duty in the military.  Thus, additional development is 
needed.  38 C.F.R. § 3.159(c)(4) (2004).

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  38 
C.F.R. §§ 3.158, 3.655 (2004).

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  Schedule the veteran for a podiatric 
examination.  
?	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
?	The examiner should diagnose and 
report the current status of the 
veteran's foot disability, including 
a determination of whether a 
Tailor's bunion exists, and if so, 
whether it was in any way caused by 
plantar warts and calluses.
?	If it is determined that he does 
have a current foot disability, the 
examiner should offer an opinion as 
to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's 
currently diagnosed disability had 
its onset during service or is in 
any other way causally related to 
service.  A complete rationale 
should be provided.

2.  Readjudicate the veteran's claims for 
foot problems, to include bilateral 
calluses and plantar warts.  If any 
benefit sought remains denied, issue to 
the veteran an SSOC.  After the veteran 
has been given an opportunity to respond 
to the SSOC, the claims file should be 
returned to this Board for further 
appellate review.  

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


